Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 6 are the independent claims under consideration in this Office Action.  
	Claims 2-5 and 7-12 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          

s 1, 2 and 5-10 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Burwell et al. (2018/0169994).
          Burwell et al. teach a garment holder for holding and providing a storage system for a garment.  Specifically, Burwell et al. teach a hanger (with hook and shoulder portions-figure 14a, for example) and a rack for supporting or holding a smart garment placed onto the hanger.  The garment 130 (figure 13a, for example) includes a battery powered appliance, such as a heater 132.  The battery includes a rechargeable battery (paragraph 70, for example) and is rechargeable using the garment support 140 (figure 14b, for example).  The support 140 includes a multiple charging stations 144 and coils 146 including  a driver for generating electromagnetic waves radiated to garment charging assemblies in the garment (paragraphs 89 and 90, for example). The coils generate an inductive power connection (via magnetic couplers) to the electromagnetic receiver connections in the garment for recharging the DC battery(s) of the garment (paragraphs 89-91, for example).  The garment/ holder couplings also include data transmission including instructions for charging (paragraph 89) and (biometric) data from sensors including hydration level or sugar levels and other sensed biometric or environmental  parameters (paragraph 66, for example).  
          Claims 1-6 and 8-12 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Lazzi et al. (2018/0289189).
          Lazzi et al. teach a garment holder for holding and providing a storage system for a garment.  Specifically, Lazzi et al. teach a hanger (with hook and shoulder portions-figure 3, for example) and a “walled” garment or workout bag (paragraph 28) for supporting or holding a smart garment placed there onto (hanger) or into (bag) the 
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Avuthu et al. illustrates a rechargeable heater system.  Conley illustrates a garment bag with electronic components.  Shiekh and Beckman illustrate luggage or other structures with electronic connections.  Riehl, Fetters et al. and Elferich et al. illustrate rechargeable systems for supports or hangers.




INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732